MEMORANDUM **
Wawan Guntoro Hadi Seputro, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Nagoulko v. INS, 833 F.3d 1012, 1015 (9th Cir.2003), and we deny in part and grant in part the petition for review.
The agency denied Seputro’s asylum application as time-barred. Seputro does not challenge this finding.
The BIA erred in holding that the disfavored group analysis was inapplicable to Seputro’s withholding of removal claim, so we • remand for reconsideration of this claim. See INS v. Ventura, 537 U.S. 12, 16-18, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam); Wakkary v. Holder, 558 F.3d 1049, 1067 (9th Cir.2009).
Finally, Seputro does not raise the denial of his CAT claim in his opening brief, so it is waived. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996).
Each party shall bear its own costs for this petition -for review.
PETITION FOR REVIEW DENIED in part; GRANTED in part; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.